Title: From Benjamin Franklin to Jonathan Shipley, 7 January 1775
From: Franklin, Benjamin
To: Shipley, Jonathan


London, Jan. 7. 1775.
I find it impossible to visit my dear Friend at Twyford as I promis’d myself. My Time is totally engross’d by Business.
The Petition from the Congress has been presented to the King by Lord Dartmouth to whom we delivered it for that purpose. The Answer we receiv’d was, that his Majesty had been pleased to receive it very graciously, and had commanded him to tell us, “it contain’d Matters of such Importance that he should as soon as they met lay it before his two Houses of Parliament.”  We have been advised not to let it be printed till it has been communicated to Parliament as an immediate Publication might be deem’d disrespectful to the King. But I inclose a Copy for your Perusal. It will fall short of what you wish in the Manner, not equalling the admirable Remonstrances of the French Parliaments or the Cour des Aides; but having made some Allowances for unpolish’d America, you will not I hope think it much amiss. When I consider that Congress, as consisting of Men, the free, unbias’d, unsollicited Choice of the Freeholders of a great Country, selected from no other Motives than the general Opinion of their Wisdom and Integrity, to transact Affairs of the greatest Importance to their Constituents, and indeed of as great Consequence as any that have come under Consideration in any great Council for Ages past; and that they have gone thro’ them with so much Coolness, tho’ under great Provocations to Resentment; so much Firmness, under Cause to apprehend Danger; and so much Unanimity, under every Endeavour to divide and sow Dissensions among them; I cannot but look upon them with great Veneration. And I question whether I should be so proud of any Honour any King could confer upon me, as I am of that I receiv’d by only having my Health drank by that Assembly. By the way, I am well inform’d they drank the B. of St. A. in three successive Bumpers; but it was not so mention’d in the Papers, lest some other Friends might be displeas’d. I have cut out of a Boston Paper, and inclose an Advertisement of the Speech, by which may be seen something of the Esteem in which it is held there. My best Wishes attend the whole good Family. Miss Georgiana will be so good as to excuse my not Writing to her at present. With the sincerest Respect and Affection, I am ever, Your Lordship’s most obedient and most humble Servant
B Franklin
